DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 depends from claim 11 which renders claim 20 indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde (US 2003/0060815) in view of Duong (US 2006/0264920).
Regarding claims 1, 4-8, 10 and 13-17, Lalonde discloses a cryosurgical probe with an elongated shaft with proximal and distal ends (101, fig. 1) and an operating head at the distal end of the shaft (203, fig. 2). The shaft further includes a first passage to provide a high pressure gas which terminates in a JT orifice (202, paragraph [0034]), a second passage for evacuating gas which is concentric with the first passage (208), and a vacuum chamber concentric with the first and second passageways (206). The linear and concentric arrangement of the passages constitutes a “heat exchange arrangement” (at least because the passageways can be thermally conductive, [0032]). Clearly cryosurgical probes are useless without a source of cryofluid and some means to control the delivery of the cryofluid to the probe (e.g. on/off switch, valve). Lalonde does not disclose an elongated stiffening element located toward the distal end of the shaft configured to reduce flexing of the shaft. However, using handles is extremely common in the art to allow an operator a place to hold a device, where the exact location of a handle is a matter for a person of ordinary skill in the art to choose based on any number of factors such as the particular use of a device to the mere preference of an operator. Further, using a handle with the elongated shaft will in some sense “reduce flexing of the shaft” at least because of the additional material of the handle relative to the shaft. Further, in the case of cryosurgical devices in general, they tend to be small (e.g. Lalonde discloses a 7 French or 2.3 mm diameter catheter, [0045]), so some aid in 
Regarding claims 2 and 11, the device of Lalonde-Duong does not disclose the shaft is between 0.9-2.0 mm in diameter. However, diameters in this range are common in the art (see Conclusion for example) and Applicant has not disclosed that this range is critical or produces an unexpected result. Further, Lalonde discloses a diameter of 2.33 mm, which is very close to the claimed range (MPEP 2144.05(I)). Therefore, before the filing date of the application, it would have been obvious to one of ordinary skill in the art to select any value for the diameter of the shaft, including a value less than 2 mm, which would produce the predictable result of allowing the device to be usable in a desired manner.
Regarding claims 3 and 12, the device of Lalonde-Duong does not specifically disclose that the shaft and head extend between 0-100 mm beyond the stiffening element. However, the tip does extend some length beyond the stiffening element (e.g. fig. 1 of Duong) which means that in any case there is an overlap in the taught range and the claimed range (MPEP 2144.05). Applicant has not disclosed that the range is critical or unexpected results. Therefore, it would have been obvious to one of ordinary skill in the art to position the stiffening element any length from the tip of the catheter, 
Regarding claims 9 and 18, the device of Lalonde-Duong does not specifically disclose the length of the operating head. However, Applicant has not disclosed that the claimed range is critical or produces unexpected results and it is well within the level of ordinary skill in the art to choose a length for the application portion of a cryosurgical device, as suggested by the fact that Lalonde does not disclose any specific value for the length of the head. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Lalonde-Duong with an operating head having any reasonable length, including between 2-7 mm, which would produce the predictable result of allowing the device to be used to treat tissue in a desired manner.
Regarding claim 19, the device of Lalonde-Duong performs the recited method. Thawing tissue is an implied step in any cryosurgical method as the device is not maintained in contact with tissue in perpetuity. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde and Duong, further in view of Potocky (US 5,108,390).
Regarding claim 20, assuming the claim should depend from claim 19, the method of Lalonde-Duong does not disclose the use of a warm gas to thaw the device. However, using warm gas to thaw a cryosurgical device for detachment from tissue is common in the art. Potocky, for example, discloses an electrosurgical device and teaches the step of using a warm gas through a JT orifice to thaw the tip for removal from tissue (col. 4 lines 38-38). Therefore, before the application was filed, it would have been .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the use of a handle in cryosurgical systems, see element 4 in fig. 1 of US 6,039,730 to Rabin, elements 38 and 40 in fig. 1 of US 2006/0030849 to Mirizzi and element 23c in fig. 2 of US 2014/0371742 to Fruehauf. Regarding a catheter with a diameter between 0.3 and 10 mm depending on the desired use of the catheter, see paragraph [0076] of US 2009/0036823 to LePivert. Regarding concentric, linear passageways which function as a heat exchanger, see col. 8 lines 9-11 of US 5,992,158 to Goddard. Regarding a 3mm cryosurgical operating head, see col. 3 line 12 of US 5,108,390 to Potocky.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794